
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.35


CONSENT AND AGREEMENT


        Consent And Agreement (this "Agreement") dated December 13, 2002 (the
"Effective Date") is made by and among American Cyanamid Company, 5 Giralda
Farms, Madison, New Jersey 07940 ("ACY"), and Neurocrine Biosciences, Inc.,
10555 Science Center Drive, San Diego, California 92121 ("Neurocrine"), and DOV
Pharmaceutical, Inc., 433 Hackensack Avenue, Hackensack, New Jersey 07601
("DOV"). ACY, Neurocrine and DOV may each be referred to herein individually as
a "Party" and collectively as the "Parties".

        WHEREAS, DOV and ACY entered into a License Agreement dated May 29, 1998
(as amended from time to time, the "License Agreement") pursuant to which DOV
was granted an exclusive license from ACY to the compound designated as CL
285,489 (the "Compound");

        WHEREAS, DOV and Neurocrine entered into a Sublicense Agreement dated
June 30, 1998 (as amended from time to time, the "Sublicense Agreement")
pursuant to which DOV sublicensed to Neurocrine its rights under the License
Agreement in the Patent Rights and Know-How (each as defined in the Sublicense
Agreement) to, among other things, make and sell the Licensed Product (as
defined in the Sublicense Agreement).

        WHEREAS, Neurocrine desires to further sublicense the rights sublicensed
to it under the Sublicense Agreement;

        WHEREAS, Neurocrine and DOV would now like to amend the Sublicense
Agreement, and ACY and DOV would now like to amend the License Agreement.

        NOW THEREFORE in consideration of the foregoing, the promises, mutual
covenants and obligations set forth below, and other good and valuable
consideration, the Parties agree as follows.

1.    LICENSE AGREEMENT.

1.1Status of License Agreement. As of the Effective Date of this Agreement, each
of ACY and DOV represents and warrants that the License Agreement is in full
force and effect. ACY acknowledges that it has consented to DOV's entry into the
Sublicense Agreement and that ACY's right of first refusal as set forth in
Section 4.1 of the License Agreement does not apply to any additional sublicense
agreements or the DOV Standby License (as defined below).

1.2Amendment to Section 1.8. Section 1.8 of the License Agreement is hereby
amended to read as follows:

1.8"Net Sales" means the gross amount invoiced for the Marketed Product sold by
DOV and/or its Affiliates or its sublicensees (including any further
sublicensees) less:

(a)transportation charges or allowances, if any, included in such price;

(b)trade, quantity or cash discounts, service allowances and broker's or agent's
commissions, but not salaries, commissions, bonuses or other incentive pay to
in-house sales or other personnel, if any, allowed or paid;

(c)credits or allowances, if any, given or made on account of price adjustments,
returns, bad debts, off-invoice promotional discounts, rebates, and any or all
federal, state or local government rebates whether in existence now or enacted
at any time during the term of the Agreement (e.g., HCFA or Medicaid rebates),
recalls, or destruction requested or made by an appropriate government agency;
and

(d)any tax, excise or governmental charge upon or measured by the sale,
transportation, delivery or use of the Marketed Product,

--------------------------------------------------------------------------------



        provided, however, that in no event shall Net Sales be less than eighty
percent (80%) of gross amount invoiced for the Marketed Product.

        In the case of discounts on "bundles" of products which include the
Marketed Product, DOV, its Affiliates and its sublicensees (including further
sublicensees) may, with notice to ACY, calculate Net Sales as set forth above
discounting the bona fide list price of the Marketed Product by the average
percentage discount of all products of the selling party and/or its Affiliates
or sublicensees in a particular "bundle", calculated as follows:

                    Average percentage         discount on a   = (1-A/B) × 100  
  particular "bundle"    

        where A equals the total discounted price of a particular "bundle" of
products, and B equals the sum of the undiscounted bona fide list prices of each
unit of every product in such "bundle". DOV shall provide ACY documentation,
reasonably acceptable to ACY, establishing such average discount with respect to
each "bundle". Where the Marketed Product is also sold other than in bundled
form, the average discount as calculated above shall be applied to the
undiscounted list price of the Marketed Products in the "bundle". If the
Marketed Product is not sold separately and no bona fide list price exists for
the Marketed Product, the parties shall negotiate in good faith an imputed list
price for the Marketed Product, and the average discount as calculated above
with respect thereto shall be applied to such imputed list price.

1.3Amendment to Section 6.5. Section 6.5 of the License Agreement is hereby
amended to read as follows:

        6.5 DOV shall keep and shall obligate its sublicensees to keep accurate
and complete records of all sales of Marketed Product in accordance with
generally accepted accounting principles and practices. In any agreement between
DOV and a third party, DOV shall obligate such third party to allow routine
audits by ACY of such third party's records relating to the Marketed Product and
shall further require such third party to likewise obligate any additional third
party that enters into an agreement with the third party relating to the
Marketed Product to allow routine audits by ACY of such additional third party's
records relating to the Marketed Product. ACY, no more than one time per
calendar year for each of DOV or any third party so audited, may conduct, at its
own expense, at reasonable times during normal business hours, through an
accountant designated by ACY and acceptable to DOV (and its sublicensees and
their sublicensees, as appropriate), an audit of the accounts contemplated
above, as well as any supporting instruments and documents, and may make copies
of and extracts from such records for the sole purpose of ascertaining or
verifying the correctness of the amounts remitted by DOV hereunder. Such
accountant shall be required by DOV or any sublicensee to enter into a
reasonably acceptable confidentiality agreement, and in no event shall such
accountants disclose to ACY or DOV any information other than information
relating to or supporting the accuracy of the payments due from DOV hereunder
(and, except to the extent necessary to support sales data using bundles, in no
event information that relates to products other than the Marketed Product).
Each such audit shall be limited to the records and accounts pertaining to the
year on which the audit is conducted and the immediately preceding 5 calendar
years. Results in the form of a report of such audit shall be made available by
ACY to DOV and to any third party that is the subject of the audit. Should such
audit reveal any discrepancies between reports made by DOV or its sublicensees
and the audit exceeding 5% in favor of DOV or any third party that is

2

--------------------------------------------------------------------------------

audited, then DOV shall pay in full the costs of such audit requested by ACY;
otherwise, ACY shall bear the costs in full for the audit of the records of DOV,
its Affiliates, or its sublicensees. In the event DOV, its Affiliates or
sublicensees (including further sublicensees) conducts an audit of any
sublicensee selling the Marketed Product, DOV shall provide or shall cause such
Affiliate or sublicensee to provide to ACY a copy of each audit report generated
in connection therewith.

2.    SUBLICENSE AGREEMENT.

2.1Status of Sublicense Agreement. As of the Effective Date of this Agreement,
each of DOV and Neurocrine represent and warrant to each other that the
Sublicense Agreement is in full force and effect.

2.2Amendment of Section 1.10. Section 1.10 of the Sublicense Agreement, is
hereby amended to read as follows:

1.10"Net Sales" means the gross amount invoiced for the Licensed Product sold by
Neurocrine or its Affiliate or its sublicensees (including any further
sublicensees) less:

(a)transportation charges or allowances, if any included in such price;

(b)trade, quantity or cash discounts, service allowances and broker's or agent's
commissions, but not salaries, commissions, bonuses or other incentive pay to
in-house sales or other personnel, if any, allowed or paid;

(c)credits or allowances, if any, given or made on account of price adjustments,
returns, bad debts, off-invoice promotional discounts, rebates, and any or all
federal, state or local government rebates whether in existence now or enacted
at any time during the term of the Agreement (e.g., HCFA or Medicaid rebates),
recalls, or destruction requested or made by an appropriate government agency;
and

(d)any tax, excise of governmental charge upon or measured by the sale,
transportation, delivery or use of the Licensed Product;

provided, however, that in no event shall Net Sales of the Licensed Product be
less than eighty percent (80%) of gross amount invoiced for the Licensed
Product.

In the case of discounts on "bundles" of products which include the Licensed
Product, Neurocrine, its Affiliates or sublicensees (including, further
sublicensees) may, with written notice to DOV and ACY calculate Net Sales as set
forth above after discounting the bona fide list price of the Licensed Product
by the average percentage discount of all products of the selling party and/or
its Affiliates or sublicensees in a particular "bundle", calculated as follows:

                    Average percentage         discount on a   = (1-A/B) × 100  
  particular "bundle"    

        where A equals the total discounted price of a particular "bundle" of
products, and B equals the sum of the undiscounted bona fide list prices of each
unit of every product in such "bundle". The selling party shall provide DOV and
ACY documentation, reasonably acceptable to DOV, establishing such average
discount with respect to each "bundle". Where the Licensed Product is also sold
other than in bundled form, the average discount as calculated above shall be
applied to the undiscounted list price of the Licensed Product in the "bundle".
If the Licensed Product in a "bundle" is not sold

3

--------------------------------------------------------------------------------

separately and no bona fide list price exists for such product or the Licensed
Product, DOV and Neurocrine shall negotiate in good faith an imputed list price
for the Licensed Product, and the average discount as calculated above with
respect thereto shall be applied to such imputed list price.

2.3Amendment of Section 1.18. Section 1.18 of the Sublicense Agreement is
amended to change the defined term Licensed Product to read "Licensed Product"
or "Marketed Product."

2.4Amendment of Article 1. Article 1 of the Sublicense Agreement is amended by
adding to the end thereof the following as new Section 1.19:

1.19"Commercially Reasonable Efforts" shall mean efforts and resources commonly
used by a reasonable pharmaceutical company for a product owned by it or to
which it has rights, which product is at a similar stage in its development or
product life and is of similar market potential taking into account efficacy,
safety, regulatory authority approved labeling, the competitiveness of
alternative products in the marketplace, the patent and other proprietary
position of the product, the likelihood or regulatory approval given the
regulatory structure involved, the profitability of the product, alternative
products and other relevant factors.



2.5Amendment of Section 3.4. Section 3.4 of the Sublicense Agreement is hereby
amended to read as set forth below:

3.4Neurocrine shall use Commercially Reasonable Efforts to develop and
commercialize the Marketed Product in all countries of the Territory. In
addition to the foregoing, if, prior to regulatory approval of a Licensed
Product in the United States (a) Neurocrine terminates the R&D Program or halts
all or otherwise fails to conduct R&D Program activities directed toward
development of the Marketed Product for approval in the United States for a
period of 6 months or longer in the United States (for reasons other than
regulatory constraints), DOV shall have the right to terminate this Agreement
within the entire Territory, effective upon Neurocrine's receipt of written
notice of termination from DOV and (b) if Neurocrine terminates the R&D Program
with respect to any country or otherwise fails to conduct any development
activities directed to any country, DOV may provide notice to Neurocrine and
Neurocrine will thereafter have 6 months to present to DOV a commercially
reasonable plan for development activities with respect to such country. If
Neurocrine fails within 30 days to notify DOV that it intends to present such a
plan or fails to present such a plan to DOV, DOV shall have the right to
terminate this Agreement with respect to such country effective upon 30 days
notice. In such event, DOV will be entitled to any payments previously paid to,
or which have accrued to DOV.



2.6Amendment of Section 5.2. Section 5.2 of the Sublicense Agreement is hereby
amended by adding the following at the end of Section 5.2: "The parties
acknowledge and agree that the Patent Rights and Know-How licensed pursuant to
this Agreement justify royalty rates of differing amounts with respect to sales
of Licensed Products, which rates could be applied separately to in respect of
the exercise of such Patent Rights and/or the incorporation of such Know-How,
and that, if such royalties were calculated separately, royalties relating to
Patent Rights and royalties relating to Know-How would last for different terms.
Notwithstanding the foregoing, the parties have determined, for reasons of
convenience, that blended royalty rates for the Patent Rights and the Know-How
licensed hereunder, as set forth above, will apply during a single royalty term,
subject to adjustment only as set forth above in this Section 5.2."

4

--------------------------------------------------------------------------------



3.    SUBLICENSES AND STANDBY LICENSES.

3.1Additional Sublicenses. In the event Neurocrine grants to any third party (a
"Neurocrine Sublicensee") a sublicense of any of the rights granted to it under
the Sublicense Agreement or such rights are further sublicensed by any
Neurocrine Sublicensee or their sublicensees, Neurocrine shall provide to each
of DOV and ACY or shall cause to be provided to each of DOV and ACY a copy of
each agreement in which any such sublicense is granted which copy may be
redacted (with good cause shown including a statement of the nature of the
redaction) with respect to certain information confidential to the Neurocrine
Sublicensee but which will be complete and accurate with respect to provisions
regarding the license of the Patent Rights and Know-How, the development or
commercialization of the Licensed Product (as such term is defined in the
Sublicense Agreement), calculation of payments in respect to Patent Rights and
Know-How including fees, milestones and royalty payments (but not FTE rates for
development activities or detail costs included in sales force expenses,) and
diligence requirements of the Neurocrine Sublicensee, (all of which information
shall be held as confidential and used only for the purpose of this Agreement)
(each an "Additional Sublicense Agreement"), within ten (10) business days after
such Additional Sublicense Agreement is signed by the parties thereto. Any such
sublicense shall require the prior written approval of each of DOV and ACY,
provided, however, such approval shall not be required where the sublicensee is
any of the following large pharmaceutical companies and their wholly owned
subsidiaries: Abbott Laboratories, Asahi Kasei Corporation, Aventis
Pharmaceuticals, Inc., Bristol-Myers Squibb Company, GlaxoSmithKline, Johnson &
Johnson, Eli Lilly and Company, Merck & Co., Inc., Novartis Pharma AG,
Pfizer Inc., Takeda Chemical Industries, Ltd., Yamanouchi Pharmaceutical
Co., Ltd. (each, an "Approved Sublicensee"). Neurocrine shall be responsible for
and shall guarantee the performance of each Neurocrine Sublicensee to whom a
sublicense is granted. Neurocrine, upon ACY's or DOV's request, shall execute
and deliver to each of ACY and DOV, a written document, in form and substance
reasonably acceptable to each of ACY and DOV, representing such guarantee.

3.2Standby License to Neurocrine.

(a)If, during the term of the Sublicense Agreement, the License Agreement is
terminated or otherwise ceases to be in effect for any reason other than
(i) expiration thereof, or (ii) an uncured breach thereof by DOV which results
from an act or omission on the part of Neurocrine or any of Neurocrine's
Affiliates or Approved Sublicensees which would constitute tortious interference
(any such termination of the License Agreement, a "Neurocrine Non-Defaulting
Termination Event"), subject to Section 3.2(b) below, ACY hereby grants to
Neurocrine a direct license (with ACY assuming the rights and obligations of DOV
as licensor) to the Compound and Licensed Product on the same terms and license
grant conditions as the Sublicense Agreement (which shall not include any
payments made or obligations met by DOV prior to such direct license) including
without limitation, a license with respect to Patent Rights and Know-How (as
such terms are defined in the Sublicense Agreement) (such license, the
"ACY/Neurocrine Standby License"), which license shall be effective immediately
(without the need for need for notice to or action by any person) at any time
that the License Agreement first terminates for reasons as set forth above in
this Section 3.2(a) (such effective time of the ACY/Neurocrine Standby License,
the "First Effective Time"). DOV hereby consents to ACY's grant of such a
license to Neurocrine, provided that such consent shall not reduce the
exclusivity enjoyed by DOV under the ACY Patents and ACY Know-How beyond that
which such exclusivity with respect to the Patent Rights and Know-How with
respect to the Licensed Product was reduced by DOV's grant of rights to
Neurocrine prior to the First Effective Time. Notwithstanding any provision to
the contrary in this Article 3, in

5

--------------------------------------------------------------------------------

the event that the sublicense of the Patent Rights and Know-How granted by DOV
to Neurocrine under the Sublicense Agreement is terminated by either DOV or
Neurocrine, in whole or in part, for any reason, the license granted by ACY to
Neurocrine under this Section 3.2(a) shall likewise be automatically terminated
to the same extent.

(b)Following the First Effective Time, the continuation of the ACY/ Neurocrine
Standby License shall be subject to Neurocrine curing all breaches of the
License Agreement that remain uncured and are capable of cure by Neurocrine at
the time the License Agreement was terminated within ten (10) business days of
the effective date of such termination. If Neurocrine fails to cure all such
breaches within such time period, the ACY/Neurocrine Standby License shall
automatically be terminated at the end of such ten (10) business day period
following notice from ACY and delineation of the uncured breaches, subject to
the provisions of this Section 3. Except as set forth above in this
Section 3.2(b), the licenses granted by ACY to Neurocrine under Section 3.2(a)
above shall be on the terms and conditions set forth in the Sublicense Agreement
and ACY shall have all rights previously held by DOV thereunder. Following the
First Effective Time and for so long as the ACY/Neurocrine Standby License
remains in effect, Neurocrine shall pay directly to ACY all royalty payments
under the ACY/Neurocrine Standby License.

(c)As of the First Effective Time, upon the request of either ACY or Neurocrine,
each of ACY and Neurocrine shall enter into a separate written agreement
reflecting the licenses granted under this Section 3.2 and the terms and
conditions set forth in the Sublicense Agreement.



3.3DOV Standby License to an Approved Sublicensee. 

(a)If (i) Neurocrine enters into an Additional Sublicense Agreement with an
Approved Sublicensee, and (ii) during the term of such Additional Sublicense
Agreement the Sublicense Agreement is terminated or otherwise ceases to be in
effect for any reason other than (i) expiration thereof, or (ii) an uncured
breach thereof by Neurocrine which breach results from an act or omission on the
part of any Approved Sublicensee or any of such Approved Sublicensee's
Affiliates or sublicensees which would constitute tortious interference (any
such termination of the Sublicense Agreement, an "Approved Sublicensee
Non-Defaulting Termination Event"), subject to Section 3.3(b) below, DOV hereby
grants to such Approved Sublicensee a direct sublicense to the Compound and the
Licensed Product on the same terms and conditions as the Sublicense Agreement
(which shall not include any payments made or obligations met by Neurocrine
prior to such direct license)(including without limitation a license with
respect to the Patent Rights and Know-How (as defined in the Sublicense
Agreement)) (such license, the "DOV Standby License"), which license shall be
effective immediately (without the need for notice to or action by any person)
at any time that the Sublicense Agreement first terminates for reasons as set
forth above in this Section 3.3(a) (such effective time of the DOV Standby
License, the "Second Effective Time"). Neurocrine hereby consents to DOV's grant
of such a license to such an Approved Sublicensee, provided that such consent
shall not reduce the exclusivity enjoyed by Neurocrine under the Patent Rights
and Know-How beyond that which such exclusivity with respect to the Patent
Rights and Know-How with respect to the Licensed Product was reduced by
Neurocrine's grant of rights to the Approved Sublicensee prior to the Second
Effective Time.    Notwithstanding any provision to the contrary in this
Article 3, in the event that the sublicense of the Patent Rights and Know-How
granted by Neurocrine to an Approved Sublicensee under the Additional Sublicense
Agreement is terminated by either Neurocrine the Approved Sublicensee, in whole
or in part with respect to any country or countries, for any reason,

6

--------------------------------------------------------------------------------

the license granted by DOV to the Approved Sublicensee under this Section 3.2(a)
shall likewise be automatically terminated to the same extent.

(b)Following the Second Effective Time, the continuation of the DOV Standby
License shall be subject to the Approved Sublicensee curing all outstanding
breaches of the Sublicense Agreement that remain uncured and capable of cure by
the Approved Sublicensee at the time the Sublicense Agreement was terminated
within ten (10) business days of the effective date of such termination and
notice from DOV and delineation of the uncured breaches. If the Approved
Sublicensee fails to cure all such breaches within such time period, the license
to be granted by DOV to the Approved Sublicensee under Section 3.3(a) above
shall automatically be terminated at the end of such ten (10) business day
period. Except as set forth above in this Section 3.3(b), the DOV Standby
License shall be on the terms and conditions (which shall not include any
payments made or obligations met by Neurocrine prior to such direct license) set
forth in the Sublicense Agreement and the Approved Sublicensee shall have all of
the rights and obligations previously held by Neurocrine thereunder. Following
the Second Effective Time and for so long as the DOV Standby License remains in
effect, the Approved Sublicensee shall pay directly to DOV all payments and
other consideration due under the DOV Standby License. Neurocrine hereby
acknowledges and agrees that all amounts paid by the Approved Sublicensee
pursuant to the DOV Standby License as well as the amounts referenced in the
first sentence of this Section 3.3(b) shall be credited in full against any sums
due under the Additional Sublicense Agreement to which the Approved Sublicensee
is a party.



3.4ACY Standby License to an Approved Sublicensee. (a)If (i) Neurocrine enters
into an Additional Sublicense Agreement with an Approved Sublicensee, and
(ii) during the term of such Additional Sublicense Agreement the ACY/Neurocrine
Standby License Agreement is terminated, does not come into existence or
otherwise ceases to exist for any reason other than (x) the expiration thereof,
or (y) an uncured breach thereof by Neurocrine which breach results from an act
or omission on the part of any Approved Sublicensee or any of such Approved
Sublicensee's Affiliates or sublicensees which would constitute tortious
interference (any such termination of the ACY/Neurocrine Standby License, an
"Approved Sublicensee Non-Defaulting Standby Termination Event"), then, subject
to Section 3.4(b) below, ACY hereby grants to such Approved Sublicensee a direct
license to the Compound and Licensed Product on the same terms as the
ACY/Neurocrine Standby License (which shall not include any payments made or
obligations met by DOV or Neurocrine prior to such direct license) (including
without limitation a license with respect to the Patent Rights and Know-How (as
such terms are defined in the Sublicense Agreement)) (such license, the "Second
ACY Standby License"), which license shall be effective immediately (without the
need for notice to or action by any person) at any time that the ACY/Neurocrine
Standby License first terminates, does not come into existence or otherwise
ceases to be in effect for reasons as set forth above in this Section 3.4(a)
(such effective time of the Second ACY Standby License, the "Third Effective
Time").    Neurocrine hereby consents to DOV's grant of such a license to such
an Approved Sublicensee, it being understood that such consent shall not reduce
the exclusivity with respect to the Patent Rights and Know-How with respect to
the Licensed Product enjoyed by Neurocrine under the Patent Rights and Know-How
beyond that which such exclusivity was reduced by Neurocrine's grant of rights
to the Approved Sublicensee prior to the Second Effective Time. Notwithstanding
any provision to the contrary in this Article 3, in the event that the
sublicense of the Patent Rights and Know-How granted by Neurocrine to such
Approved Sublicensee under the Additional Sublicense Agreement is terminated by
either

7

--------------------------------------------------------------------------------

Neurocrine or the Additional Sublicensee, in whole or in part with respect to
any country or countries, for any reason, the license granted by ACY to the
Approved Sublicensee under this Section 3.4(a) shall likewise be automatically
terminated to the same extent.

(b)In the event of an Approved Sublicensee Non-Defaulting Standby Termination
Event, the licenses to be granted by ACY to the Approved Sublicensee pursuant to
Section 3.4(a) above shall be subject to the Approved Sublicensee curing all
outstanding breaches of the ACY/Neurocrine Standby License the License Agreement
and the Sublicense Agreement that remain uncured and capable of cure by the
Approved Sublicensee at the time the ACY/Neurocrine Standby License was
terminated within ten (10) business days of the effective date of such
termination and notice from ACY and delineation of the uncured breaches. If the
Approved Sublicensee fails to cure such breach within such time period, the
license to be granted by ACY to the Approved Sublicensee under Section 3.4(a)
above shall automatically be terminated at the end of such ten (10) business day
period. Except as set forth above in this Section 3.4(b), the licenses granted
by ACY to the Approved Sublicensee under Section 3.4(a) above shall be on the
terms and conditions set forth in the ACY/Neurocrine Standby License (which
shall not include any payments made or obligations met by Neurocrine or DOV
prior to such direct license) and the Approved Sublicensee shall have all of the
rights and obligations previously held by Neurocrine thereunder. Following the
Second Effective Time and for so long as the Second ACY Standby License remains
in effect, the Approved Sublicensee shall pay directly to ACY all payments and
other consideration due under the Second ACY Standby License. Neurocrine hereby
acknowledges and agrees that all amounts paid by the Approved Sublicensee
pursuant to the Second ACY Standby License as well as the amounts referenced in
the first sentence of this Section 3.4(b) shall be creditable in full against
any sums due under the Additional Sublicense Agreement to which the Approved
Sublicensee is a party.



3.5Assumed Obligations. Notwithstanding any provision to the contrary in this
Article 3, in no event shall ACY, in granting any of the rights to Neurocrine
under Section 3.2 hereof or ACY or DOV to an Approved Sublicensee under
Section 3.3 or 3.4 hereof, have any obligations (other than the grant of such
licenses) over and above those obligations ACY has under the License Agreement
or DOV has under the Sublicense Agreement, in each case as amended by this
Agreement.

3.6Notices. In the event either ACY or DOV provides to the other a notice of
breach or of termination under the License Agreement, such Party shall provide a
copy of such notice to Neurocrine and to each Approved Sublicensee with whom
Neurocrine has entered into an Additional License Agreement in accordance with
the notice provisions of this Agreement and any Direct License Agreement that
may be entered into hereafter. In the event either DOV or Neurocrine provides to
the other a notice of breach or of termination under the Sublicense Agreement,
such Party shall provide a copy of such notice to ACY and to each Approved
Sublicensee with whom Neurocrine has entered into an Additional License
Agreement in accordance with the notice provisions of this Agreement and any
Direct License Agreement that may be entered into hereafter. In the event either
Neurocrine or any Approved Sublicensee provides to the other a notice of breach
or of termination under any Additional Sublicense Agreement, Neurocrine shall
provide and, where the Approved Sublicensee is the party issuing the notice,
shall cause the Approved Sublicensee to provide a copy of such notice to each of
ACY and DOV in accordance with the notice provisions of any Direct License
Agreement that may be entered into hereafter.

8

--------------------------------------------------------------------------------



4.    MISCELLANEOUS.

4.1Safety Agreement. Upon request of ACY or DOV, each of the Parties shall
negotiate and enter into a Safety Agreement to address the obligations of each
of the Parties regarding the reporting of adverse events associated with the use
of the Licensed Product. Neurocrine shall likewise obligate each of its Approved
Sublicensees to enter into such an agreement. The terms and conditions of any
such safety agreement shall supercede any adverse event reporting obligations
set forth in the License Agreement, the Sublicense Agreement or any Additional
Sublicense Agreement.

4.2Notices. Any notices required hereunder shall be sent by registered or
certified mail or by an equivalent service capable of verification at the
address stated below or such other address as to which the parties may provide
in the future.

Wyeth Pharmaceuticals

    If to ACY:             555 E. Lancaster Ave.
St. Davids, Pennsylvania 19087
Attn: Senior Vice President, Global Business Development
 
 
 
 
With a copy to:
 
 
 
 
Wyeth
5 Giralda Farms
Madison, New Jersey 07940
Attn: General Counsel
 
 
If to Neurocrine:
 
Neurocrine Biosciences, Inc.
10555 Science Center Drive
San Diego, California 92121
Attn: CEO
With copy: General Counsel
 
 
If to DOV:
 
DOV Pharmaceutical, Inc.
433 Hackensack Avenue
Hackensack, New Jersey 07601
Attn: CEO
With copy: General Counsel

4.3Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be original and all originals of which shall be deemed a
single instrument.

4.4Entire Agreement. This Agreement, together with the License Agreement and the
Sublicense Agreement, each as amended hereby, represents the full understanding
between the Parties with respect to the subject matter hereof and cancels and
supersedes any and all prior negotiations, correspondence, understandings and
agreements, whether oral or written, among the Parties respecting the subject
matter hereof and thereof. Neurocrine shall not become a party to the License
Agreement, nor ACY to the Sublicense Agreement, by reason of the amendment
thereto made hereby, and neither Neurocrine nor ACY shall have any right as a
result of this Agreement to enforce any provision of the License Agreement or
Sublicense Agreement.

9

--------------------------------------------------------------------------------

4.5No Assignment. This Agreement may not be assigned without the prior written
consent of each Party hereto except in connection with the successors of the
entire business and assets of the respective Party hereto.

4.6Independent Contractors. This Agreement shall not constitute any Party as the
joint venturer, legal representative or agent of any other Party hereto and no
Party hereto shall have the right or authority to assume or create any
obligation on the part of any other Party hereto.

4.7Covenant. This Agreement shall inure to the benefit of any Approved
Sublicensees. Each of the parties undertakes to execute and deliver a Joinder
Agreement in substantially the form annexed hereto as Exhibit A promptly (and in
no event later than ten (10) business days) after notification by Neurocrine of
the identity of the specific Approved Sublicensee, whereupon the Approved
Sublicensee shall be deemed to be a party to this Agreement as of the Effective
Date to the extent set forth in the Joinder Agreement in the form of Exhibit A
hereto. In addition, each of the parties will take any actions including the
execution of such additional documents and instruments as may be reasonably
necessary to enable an Approved Sublicensee to enforce its rights hereunder.

4.8'621 Patent. Without limiting or expanding the definition of ACY Patents in
the License Agreement or Patent Rights in the Sublicense Agreement, the parties
each acknowledge that patent US 6,399,621 (the "621 Patent) is an ACY Patent
under the License Agreement and a Patent Right under the Sublicense Agreement.

        IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their duly authorized representatives.

AMERICAN CYANAMID COMPANY

--------------------------------------------------------------------------------


By:
Title:

NEUROCRINE BIOSCIENCES, INC.

--------------------------------------------------------------------------------


By:
Title:

DOV PHARMACEUTICAL, INC.

/s/  ROBERT HORTON      

--------------------------------------------------------------------------------


By:        Robert Horton
Title:  Vice President

10

--------------------------------------------------------------------------------



EXHIBIT A

[Letterhead of Neurocrine Biosciences, Inc.]


JOINDER AGREEMENT


            , 2002

American Cyanamid Company

5 Giralda Farms

Madison, New Jersey 07940

DOV Pharmaceutical, Inc.

433 Hackensack Ave.

Hackensack, New Jersey 07601

Re:Consent and Agreement, dated December 13, 2002, Among American Cyanamid
Company, Neurocrine Biosciences, Inc. and DOV Pharmaceutical, Inc. (the
"Agreement")

Ladies and Gentlemen:

        All terms defined in the Agreement shall when used herein have their
defined meanings.

        Pursuant to Section 3.1 of the Agreement, Neurocrine acknowledges that
it has entered into an Additional Sublicense Agreement with [Name of Approved
Sublicensee] as an Approved Sublicensee.

        By this Joinder Agreement, Neurocrine agrees, and each signatory below
also agrees, that [Name of Approved Sublicensee] shall be deemed to be a party
to the Agreement effective as of the Effective Date to the extent and solely to
the extent that it and shall have all rights and obligations as an Approved
Sublicensee under sections 1.1, 2.1, 3.1, 3.3, 3.4, 3.5, 3.6, and 4.1-4.7 of the
Agreement.


 
Sincerely yours,
 
NEUROCRINE BIOSCIENCES, INC.       By

--------------------------------------------------------------------------------

AGREED TO:

[NAME OF APPROVED SUBLICENSEE]

By:


--------------------------------------------------------------------------------

AMERICAN CYANAMID COMPANY

By:


--------------------------------------------------------------------------------

DOV PHARMACEUTICAL, INC.

By:    /s/ Robert Horton


--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



QuickLinks


CONSENT AND AGREEMENT
JOINDER AGREEMENT
